Citation Nr: 0410968	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-08 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant had active duty from October 1950 to August 1975, 
including service in Vietnam from January 1968 through January 
1969.  This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  By that decision, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The appellant disagreed and this appeal ensued.  
This case has been advanced on the docket because administrative 
error resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (2003).  

In March 2003, the appellant testified at a hearing before the 
undersigned Acting Veterans Law Judge designated by the Chairman 
of the Board to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002).  A transcript of the hearing is of record.  

The Board herein Remands the case to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary development and adjudication.  

The discussion in this Remand is limited to the claim of service 
connection for PTSD based on stressful experiences.  It appears, 
though, the appellant also asserts a claim of service connection 
for a psychiatric disorder based on emotion difficulties following 
and linked to service.  This claim has not been adjudicated, and 
is referred to the RO for appropriate action.  


REMAND

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2003); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2003).  

As to the initial element of the claim, the evidence includes a VA 
examination in November 1997 specifically excluding PTSD as an 
appropriate diagnosis; it instead diagnosed depressive disorder.  
However, VA clinical records in October 1997, April 1998, and May 
1998, diagnosed PTSD.  These conflicting diagnoses raise the 
question of whether the record contains medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (2003), 
and require a comprehensive VA psychiatric examination to 
determine whether it is at least as likely as not that the 
appellant has PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2003) (VA's assistance obligations include 
provision of a medical examination and obtaining of a medical 
opinion if necessary to decide the claim).  

Prior to scheduling the appellant for this examination, VA must 
undertake additional efforts to verify the stressful occurrences 
described by the appellant in his hearing testimony and in his 
several statements of record.  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD varies depending upon whether the 
appellant engaged in "combat with the enemy."  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Participation in combat, a determination 
made on a case-by-case basis, requires the appellant's personal 
participation in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99.  If VA determines the appellant engaged in 
combat with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further development or 
corroborative evidence is required - provided that such testimony 
is found to be "satisfactory," i.e., credible and "consistent with 
circumstances, conditions or hardships of service."  Id.  If, 
however, VA determines either that the appellant did not engage in 
combat with the enemy, or that he did engage in combat but the 
alleged stressor was not combat related, then his lay testimony in 
and of itself is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  Zarycki, at 98.  

It cannot be concluded at this time, on the existing record, that 
the appellant engaged in combat with the enemy, nor has the 
appellant made such allegations.  The service medical and 
personnel records do not, as the claims file is presently 
constituted, include information or evidence indicating he was 
wounded in service, received the Purple Heart Medal, or was 
awarded a decoration signifying combat (such as a personal 
decoration with a "V" device signifying valor, a Combat 
Infantryman Badge, or other similar award clearly awarded for 
performance in combat).  The appellant argues accurately that the 
service personnel records document his participation in five 
campaigns in Vietnam.  This documentation alone, however, is 
insufficient to establish he was engaged in combat with the enemy.  
All military personnel are to some extent participants in a 
campaign, regardless of their military occupation or their duty 
location.  Being in-theater alone is insufficient to demonstrate 
engagement in combat.  See Gaines v. West, 11 Vet. App. 353, 361 
(1998) (J. Holdaway, concurring).  

Therefore, it appears likely the appellant's alleged stessors will 
have to be verified.  The service personnel records show he was in 
Vietnam from January 27, 1968, to January 26, 1969.  In several 
statements and at the hearing in March 2003, he testified he 
arrived in Chu Laun, Vietnam at the beginning of the TET 
Offensive.  During his first few days in Vietnam, he recalled, he 
stayed in a civilian billet for several days without weapons, with 
explosions and enemy activity just down the street, and that 
acquaintances were killed in a blast near the billet where he was 
staying.  

The United States Armed Services Center for Research of Unit 
Records (USASCRUR) in January 2001, responding to inquiries from 
the RO, indicated that the National Archives and Records 
Administration (NARA) and the U.S. Army Military History Institute 
did not maintain a unit history submitted by the Army's 
Procurement Agency Vietnam (USAPAV) for 1968.  It provided instead 
documents concerning the year 1967, which are not relevant to the 
appellant's service with that unit a year later.  Unit histories 
are important in the verification of stressful events such as 
mortar and rocket attacks.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (unit record description of rocket attacks on unit 
objectively corroborates a claim of having experienced the 
stressful event of rocket attacks); Suozzi v. Brown, 10 Vet. App. 
307 (1997) (corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal involvement, is 
not necessary).  The records of USAPAV are located at the NARA 
facilities in College Park, Maryland, in Record Group 472.7.5.  A 
search of these records may yield information as to the activities 
of USAPAV in 1968, such as unit histories or reports and other 
documents indicating its activities.  Given the appellant's rank 
at the time (lieutenant colonel), it is possible these records 
might show the appellant's activities, and corroborate some or all 
of his claimed stressors.  

In his March 2003 testimony and in a separate statement that 
month, the appellant identified several officers he served with, 
including the man he claimed was with him during the several days 
he stayed in a civilian billet without weapons during the TET 
Offensive.  For privacy reasons, this person's name, rank, and 
other identifying information is not listed here, though it can be 
found on page 11 of the March 2003 hearing transcript and on page 
1 of the March 2003 statement.  The appellant could not provide an 
address for this individual, though it was possible this man was 
retired and lived in Virginia.  A possible means of locating this 
person is to conduct an Internet search, which might produce the 
addresses and telephone numbers of persons in the United States 
(and specifically in Virginia) of this name.  The appellant and 
his representative are in the best position to conduct inquiries 
of these and any other persons the appellant's feels might provide 
information or evidence corroborating his claimed stressors.  

Because the specific stressor incidents underlying the PTSD 
diagnosis have not been verified, and insufficient other 
information is of record to ascertain whether or not the veteran 
witnessed these stressful episodes, further development is 
required.  In light of the above, the appeal is REMANDED for the 
following: 

1.  Obtain the appellant's complete service personnel records, 
including specific information about his military service, the 
organizations in which he served in Vietnam, and his duties 
therein.  Associate all documents obtained with the claims folder.  

2.  Contact the appellant and his representative and encourage 
each to continue efforts to locate and obtain information or 
evidence from the individual listed on page 11 of the March 2003 
hearing transcript and on page 1 of the appellant's March 2003 
statement.  To this end, inform the appellant and his 
representative of the discussion above, and provide a reasonable 
opportunity for them to respond.  

3.  Contact NARA in College Park, Maryland, and provide it with a 
summary of the claimed stressors based on review of all pertinent 
documents.  Ask it to conduct a search of Record Group 472.7.5 for 
unit histories of USAPAV for the period from January 1968 through 
January 1969, with specific reference to any documents 
corroborating the appellant's activities or claimed stressors in 
January and February 1968.  If unable to provide such information, 
ask NARA to identify the agency or department that could provide 
such information and conduct follow-up inquiries accordingly.  

4.  After conducting the development requested above, furnish the 
appellant and his representative copies of the service medical 
records and any responses from NARA, and afford him an opportunity 
to respond thereto, to include submission of additional evidence 
and argument.  Associate all responses with the claims folder.  

5.  Make a specific determination, based on the complete record, 
of whether the appellant was exposed to a stressor or stressors in 
service, and if so, the nature of the specific stressor or 
stressors.  If the record establishes the existence of a stressor 
or stressors, specify what stressor or stressors in service or 
prior to service are established by the record.  In reaching this 
determination, address any credibility questions raised by the 
record.  

6.  If, and only if, the record establishes the existence of a 
stressor or stressors, then arrange for a VA psychiatric 
examination to determine the diagnoses of all psychiatric 
disorders that are present.  Specify for the examiner the stressor 
or stressors established by the record; instruct the examiner that 
only those events may be considered for the purpose of determining 
whether the appellant was exposed to a stressor in service.  

a.  The entire claims file and a copy of this REMAND should be 
made available to the examiner prior to the examination.  The 
examination report should reflect review of pertinent material in 
the claims file.  

b.  If a diagnosis of PTSD is made, the examiner should specify 
(1) whether each alleged stressor found to be established by the 
record by the RO was sufficient to produce PTSD; (2) whether the 
remaining diagnostic criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there is a link between the 
current symptomatology and one or more of the inservice stressors 
found to be established by the record by the RO and found to be 
sufficient to produce PTSD by the examiner.  The examination 
report should include the complete rationale for all opinions 
expressed.  

7.  Review the record and ensure that all the above actions are 
completed.  When the record is complete and the psychiatric 
examination, if appropriate, is adequate for rating purposes, the 
claim of service connection for PTSD should be readjudicated with 
consideration of 38 C.F.R. § 3.304(f).  If either benefit sought 
is not granted, furnish the appellant and his representative 
copies of a supplemental statement of the case and a requisite 
period for reply.  Thereafter, return the claim to the Board for 
further review, if otherwise in order. 

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



